Oo Oo SN DH A FSF WW YO

N NO NO HNO WN WN NN NY NO HF FS Ff FS S| Se Se eS Se
oN DN mM FF WO NYO KH CD Oo OTD Dn BP WH HY KF OC

Case 4:20-cr-06002-SAB ECFNo.9 filed 12/20/19 PagelD.21 Page 1 of 2

FILED IN THE U.S, DISTRICT
EASTERN DISTRICT OF WASHINGT

DEC 20 20'9

SEAN F. MCAVOY, CLERK
UTY

———_____________, DEP
UNITED STATES DISTRICT COURT “4: WASHINGTON
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, No. 4:19-MJ-7168-MKD

Plaintiff,
ACKNOWLEDGMENT OF NOTICE

OF RIGHTS - CRIMINAL
JOSE MARIA LOPEZ ORDUNO , COMPLAINT

VS.

Defendant’s Printed Name.

 

 

 

The undersigned defendant does hereby acknowledge: I appeared on this date

and was advised as follows:

1. Of the charge or charges placed against me, and I acknowledge receipt of
a copy of the Criminal Complaint;

2. Of the maximum penalty provided by law;

3. My right to remain silent at all times and if I make a statement it can be
used against me;

4. My right to retain my own counsel; and if I am without funds, to have
counsel appointed to represent me in this matter;

5. My right to a jury trial before a United States District Judge. I am
entitled to be confronted by the United States’ witnesses and to have

witnesses attend on my behalf;

6. My right to a bail hearing, if 1 am in custody;

7. My right to have a preliminary hearing;

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 1

DN

 
Co FN DH NH FS WW HNO

No NY NY NY KN NY NY NY NY YF KF KF HEF Ee EES OO RESO Ee
So DH NM fF WY YF CO OBO FAN Dn fF WOW HY KF &

 

 

Case 4:20-cr-06002-SAB ECFNo.9 filed 12/20/19 PagelD.22 Page 2 of 2

8. My right, if 1 am not a United States citizen, to request a Government
attorney or law enforcement official notify my country’s consulate of my
arrest or detention.

[fyb ans Cas dufs Date: [Ae JONG

Interpreter Signature

CRietyr Pele 2 rapez Joye 40 L..

Interpreter Printed Name Sefendant Signature

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 2

 
